Citation Nr: 1439306	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for metastatic malignant melanoma, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

The claim for service connection for hearing loss was certified to the Board as one issue, characterized as "entitlement to service connection for bilateral hearing loss."  As detailed further below, the medical evidence allows for consideration of service connection for left ear hearing loss under a separate theory of entitlement.  Accordingly, the Board has bifurcated the claim as reflected on the title page so that a decision may be rendered as to the right ear.  See, e.g., Roebuck v. Nicholson, 20 Vet.App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

The Veteran's record before VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.  Additional private treatment records were added after the statement of the case (SOC) issued in February 2010.  The Veteran's representative waived RO consideration of any additional evidence.  38 C.F.R. § 20.1304(c) (2013).  

The issues of entitlement to service connection for left ear hearing loss, Meniere's disease, and metastatic malignant melanoma, right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 





FINDINGS OF FACT

1.  The Veteran had some degree of noise exposure in service as a mechanical engineer.

2.  The Veteran has current right ear hearing loss.

3.  Right ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO issued an April 2005 and January 2010 notice letters to the Veteran which met the VCAA notice requirements.  The Board notes that the initial, April 2005 notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in January 2010 and the claims were readjudicated in a February 2010 Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, private treatment records, and lay statements have been associated with the record.

A February 2010 VA examination addressed service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained are adequate because the examination was performed by a medical professional, based on a review of the record, to include lay history and symptomatology provided by the Veteran, and included a thorough examination.  The Board finds that the February 2010 VA audiological examination and opinion adequately addressed lay statements regarding in-service noise exposure, and the VA examiner provided supporting reasons for the opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Sensorineural hearing loss, an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) ; therefore, the provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis for Right Ear Hearing Loss

The Veteran contends that hearing loss is related to noise exposure associated with his military duties.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed right ear hearing loss is not related service. 

The Veteran has currently diagnosed right ear hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 


On the VA audiological evaluation in February 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
60
70
LEFT
60
75
60
75
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 60 percent in the left ear. 

The VA audiogram shows that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" for VA purposes in the right ear, in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran has credibly reported some degree of exposure to acoustic trauma in service.  During the February VA examination report, the Veteran provided identified acoustic trauma associated with his military duties including engineering mechanic, machine guns, rifle, mortars, and grenades.  Accordingly, the Board finds that the Veteran had at least some degree of exposure to acoustic trauma in service.

The Board also finds that the Veteran had at least some degree of exposure to acoustic trauma post-service.  While the Veteran denied any recreational noise exposure during the February 2010 VA examination, at that time he also reported hunting, motorcycle use, and some woodworking.  The Veteran also stated that he worked for UPS as a driver and in management.  

The Board finds that the Veteran did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss after service separation.  Service treatment records do not reflect any complaints, diagnoses, or treatment related to hearing loss.  Additionally, the Board finds that the 1971 separation examination does not reflect right ear hearing loss or elevated hearing thresholds at separation.  See Hensley, 5 Vet. App. at 155 (holding that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.). On the separation audiological evaluation in June 1971, puretone threshold was reported as zero decibels for each level tested.

The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted above, the Court held in Hensley, that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 159.  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  The Board finds, that the evidence is in equipoise as to whether there is a nexus between the Veteran's current right ear hearing loss and noise exposure in service.

The Veteran did not report any problems related to the ears and did not identify hearing loss at separation, nor do audiometric testing results at separation indicate hearing loss of any degree.  The earliest post-service evidence of record, showing complaints related to hearing loss was the Veteran's April 2005 claim for compensation, dated almost 35 years after service separation, and the earliest evidence of a diagnosed right ear hearing loss disability was provided by the 2005 VA treatment reports.  The Veteran has not identified any post-service treatment for right ear hearing loss prior to 2005 and no such treatment is shown.  

A February 2010 VA examiner opined that hearing loss was less likely as not, due to the Veteran's caused by or a result of military service.  In providing this opinion, the VA examiner considered the Veteran's report of acoustic trauma in service.  The examiner noted that hearing was normal at separation and cited a study by the Institute of Medicine's (IOM) which concluded that there is no sufficient basis for the existence of delayed onset hearing loss. 

The Board finds that the evidence is in equipoise as to whether the currently diagnosed right ear hearing loss is related to noise exposure in service.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. 

The Veteran more recently submitted a March 2010 treatment report from his private physician, stating that "hearing loss in his right ear is related to his service in Viet Nam as a gunner using  50-caliber machine guns.  The Board finds that this statement is probative.  While the Veteran's Service Form DD214 reflects that the Veteran's Military Occupational Specialty was Engineer Equipment Maintenance (62B), the record also indicates that he had noise exposure from various sources in service, including machine guns.  The record also reflects that the RO has conceded noise exposure in service based on the Veteran's military occupation.  Therefore, the Board finds that the March 2010 opinion findings that right ear hearing loss is due to noise exposure in service is probative evidence.  

The Board finds that that the evidence is in equipoise as to whether right ear hearing loss is related to noise exposure in service.  Resolving any doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not been afforded a VA examination to address service connection for melanoma or Meniere's disease.  

Metastatic malignant melanoma, right knee

The Veteran  recently submitted an August 2010 treatment report from his private physician, O. K., M.D., stating that it is likely that the Veteran's melanoma was caused by Agent Orange exposure and Dioxin exposure due to its highly carcinogenic behavior.  However, the Board finds that this statement is not probative as it is inconsistent with other statements by that clinician.  In the same August 2010 report, Dr. O. K. stated it is not clear whether Agent Orange could induce melanoma as it does other malignancies and that there is some likelihood that melanoma may be related to Agent Orange exposure.  In an earlier April 2005 treatment report Dr. O. K. stated that it is not clear that the Veteran's melanoma is related to Agent Orange, but it could not be completely ruled out.  Thus, the clinician's opinion is too speculative to establish a medical nexus between the Veteran's melanoma and service.  VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.); Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement).  

The Board notes that the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for melanoma.  Therefore, melanoma may not be presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2013).  However, service connection may still be established on a direct basis, to include as due to herbicide exposure in service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board observes that for purposes of service connection, the record reflects diagnoses for melanoma, and, given the Veteran's DD214 notation that the Veteran was in Vietnam from November 1969 to October 1970, the Board presumes that the Veteran was exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Further, the Veteran's private physician also posits that the Veteran was subject to sun exposure during active duty service, which may be a different cause for his melanoma.  Therefore, the Veteran should be afforded an examination to determine the nature and etiology of his metastatic malignant melanoma, right knee, to include discussion of any relationship to herbicide exposure during service

Meniere's disease and left ear hearing loss

The Veteran also claims service connection for Meniere's disease.  Service treatment record indicates complaint of dizziness.  See June 1971 service treatment record.  Further, service connection was awarded for tinnitus by the RO in a February 2010 rating decision which also reflects acoustic trauma in service.  Given the in-service dizziness and award of service connection for tinnitus, a remand is necessary to determine whether the Veteran's Meniere's disease is etiologically related to his active service. 

A February 2004 private treatment record associated with the Veteran's SSA record reflects that the Veteran was being sent for a consultation and had seen Dr. Dubbin and Dr. Atkins regarding his Meniere's disease.  VA should attempt to obtain these records on remand. 

The Board further observes that the Veteran's private physician has indicated that his left ear hearing loss is etiologically related to his Meniere's disease.  As such, the Board finds that the issues of service connection for left ear hearing loss is inextricably intertwined with the Meniere's disease.  The appropriate remedy where a pending claim is inextricably intertwined with another claim currently on appeal is to defer adjudication of the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all treatment of his Meniere's disease, to include Dr. Dubbins and Dr. Atkins, along with the addresses of all health care providers identified.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available documentation pertaining to the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his metastatic malignant melanoma, right knee.  The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's melanoma is related to the Veteran's active service, to include discussion of the Veteran's presumed exposure to herbicides, as well as sun exposure, therein.  The examination report should include a discussion of the Veteran's documented medical history and assertions, and offer a complete rationale.  The examiner must comment on the April 2005 and August 2010 statements of O. K., M.D.

The examiner should provide a full rationale with respect to any stated medical opinions. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current Meniere's disease.  The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

After examining the Veteran and reviewing the claims file, the examiner should proffer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed Meniere's  disease is related to an incident of the Veteran's active duty service, to include acoustic trauma. 

The examiner should provide a full rationale with respect to any stated medical opinions. 

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


